Sewell, J.:
The merits of the controversy are not involved upon this áppeal, sis it is simply an appeal from an order denying a motion that the State Board of Tax Commissioners ■ make a further return to the writ.
Section 45 of the Tax Law (Laws of 1896, chap. 908, added by Laws of 1899, chap. 712, and amd. by Laws of 1900, chap. 254) provides that an assessment óf a special franchise by the State Board of Tax Commissioners may be reviewed in the manner prescribed by article 11 of that chapter. Section 252' of the act which is in article 11 requires the officers making a return to return the papers acted upon by them or such portions thereof as may be called for by the writ, and alsi provides that “ The return must' concisely set forth such other facts as may be pertinent and material to show the value of the property assessed on the roll and the grounds for the valuation made by the assessing officers.”
It is very evident that the return falls far short of showing a compliance with the requirements of the writ or of the statute. It does-not contain the evidence upon which the commissioners acted. It set forth their conclusion as to the value of the special franchise; but this is insufficient. “ Whenever the act of assessors is challenged they must, in addition to setting forth the conclusion reached by.them, set forth the evidence upon which that conclusion is based, to the end that the court may determine whether the conclusion was fairly drawn from the facts established or whether they acted arbitrarily in the matter.” (People ex rel. Consolidated Gas Co. v. Feitner, 78 App. Div. 313.)
Ho fact pertinent and material to show the value of the property, other than the facts communicated to the tax Commissioners on behalf of the relator, appears in the return although it-admits that *608the commissioners had before them and acted upon certain other facts and information which they obtained through their a-gents and employees,
In People ex rel. Edison E. I. Co. v. Barker (139 N. Y. 62) it was said that the commissioners cannot avoid the legal effect of the information communicated to them on behalf of the relator by stating in their return to a writ of certiorarithat they had made ‘ due inquiry as to the value of the capital owned by the relator,’ and had come to a certain decision in regard to it. If they made inquiries other tliah the questions contained in the written statement and. upon winch they acted, they should, when required by the terms of the writ of certiorari, give the court some information as to the nature, extent and direction of such inquiries^ .and they should. state what the information was which they obtained and upon which they based their decision. Otherwise the commissioners might always return that they had made 6 due inquiry ’ and had come to a certain decision, and the court would be powerless to give relief notwithstanding the decision might be clearly against the evidence which was: sworn to and uncontradicted on the part of the applicant, and, .if believed, entirely.sufficient to warrant and¡ demand the correction claimed by such applicant.”
It will also be observed that the return, does not purport to contain the grounds for the' valuation made by the commissioners. It is' clear the Legislature intended by this provision that the return should' set forth the facts and circumstances which constitute the. value of the property so that it may be seen on the face of the return that the judgment of the commissioners was not a.capricious or arbitrary one.
If the tax Commissioners were vested with absolute authority in making an assessment, then the wholesale statement that they had included the value of the tangible property situated in the highway with the value of the franchise, as such, value has been fixed and determined upon the evidence,, papers and documents showing “ the cost of the property, the income therefrom and other-facts going to show the value thereof ;■ and from examination, investigation and inquiry made by and on behalf of the said board as to the value of said property/’ woúld without doubt be. sufficient; but when the Legislature has given the court power to review and ' *609revise the action of the commissioners upon the merits, something more is required. The return must set forth what the information was which the commissioners obtained from their agents and employees and from the papers and documents before them, as to the cost, income and value of the property. In the absence of these, facts it is very evident that the court cannot determine,, as it must, upon what theory of valuation the commissioners proceeded or whether they arrived at a just conclusion.
It is no answer to the application of the relator that the statute does not in terms require that the commissioners shall separately state the valuation of the tangible and intangible property constituting the special franchise, for it is apparent that in determining their value as a unit the value of each is an important element and must in the nature of things be considered. But. however this may be, the power of the court to direct the commissioners to return any valuation actually made by them in determining the value of the property as a totality cannot be doubted. It is for the court and not the commissioners to determine what facts are pertinent and material to show the value of the property assessed.
These views lead to the conclusion that the return fails to show a compliance with the writ or the statute^ and, therefore, the Special Term erred in denying the motion for an amended return.
The order appealed from should be reversed^ with ten dollars costs and disbursements, and an order entered directing the respondent to return all the documents, records and papers acted upon by it, and to' concisely set forth such other facts as may be pertinent and material to show the valuation made by it, to the end that the court may determine whether the conclusion of the relator was fairly drawn from the facts before it.
Kellogg, J., concurred; Smith, P. J., concurred in opinion in which Chester and Cochrane, JJ., concurred.